IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,715



                   EX PARTE ROBERT ALLEN MILLER, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 09-1262-K368 IN THE 368 TH DISTRICT COURT
                        FROM WILLIAMSON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of forgery and

sentenced to six years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed. The trial court determined that applicant plead guilty pursuant to an agreement that this

sentence would run concurrently with a federal sentence. The State and the trial court agree that

Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).
                                                                                                  2

       Relief is granted. The judgment in Cause No. 09-1262-K368 in the 368th Judicial District

Court of Williamson County is set aside, and applicant is remanded to the custody of the Sheriff of

Williamson County to answer the charge against him as set out in the indictment. The trial court

shall issue any necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: January 25, 2012
Do Not Publish